Franklin App. No. 96APD12-1749. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On March 30, 1998, appellant’s supplement to the briefs was stricken for failure to include the proof of service required by S.Ct.Prac.R. XIV(2)(C). It has come to the attention of the court that appellant’s supplement to the briefs did contain the requisite proof of service. Accordingly,
IT IS ORDERED by the court that the order of March 30,1998, striking appellant’s supplement to the brief be, and hereby, is vacated.